Title: From James Madison to Edmund Pendleton, 11 December 1781
From: Madison, James
To: Pendleton, Edmund


Dr Sir
Dr. 11th. 1781
I am favored with yours of the 3d. instant. Other letters by the same conveyance confirm your report of the election of Mr. Harrison to the chief Magistracy. Several other appointments are mentioned which I make no doubt are all well known to you.
On whatever side Mr. Deanes letters are viewed they present mysteries. Whether they be supposed genuine or spurious or a mixture of both, difficulties which cannot well be answered may be started. There are however passages in some of them which can scarcely be imputed to any other hand. But it is unnecessary to rely on these publications for the real character of the man. There is evidence of his obliquity which has for a considerable time been conclusive.
Congress have not resumed their proceedings on the Western business. They have agreed on a requisition on the States for 8,000,000 of Dollars & a completion of their lines according to the last establishment of the army. We endeavored, tho’ with very little effect to obtain deductions in the first article from the quota of Virginia but we did not oppose the aggregate of the demand in either. If we do not obtain a sufficiency of men & money from the States by regular & duly apportioned calls we know by experience that the burden of the war will fall on the resources of the States wch. happen to be the subject of it.
Mr. Moore late Vice Presidt. has been elected Presidt. of this State, in place of Mr. Reed whose period of eligibility was out.
I am &c. &c.
J: Madison Jr.